United States of America
Territory of Michigan ss.
Be it remembered that Joshua Tenny who was committed to gaol on the 25 th day of November 1805, on strong suspicion of being accessory to a daring robbory lately committed in the town of Detroit, by a certain Lewis Morey, by breaking open the shop of Joseph Horsford’ being admitted to Bail by the undersigned, one of the Judges of the territory of Michigan, after a circumspect examination of the premises under a writ of Habeas corpus:—
The said Joshua Tenny by trade a carpenter, together with Christian Clements and William Allen----thereupon, at the chambers of the said judge in the town of Detroit, territory aforesaid, acknowledged themselves indebted and to owe to the United States to wit the said Joshua Tenny the sum of one hundred dollars and the said Christian Clements & William Allen Fifty dollars respectively, to be levied upon their and each of their respective goods and chattels, lands and tenements—Upon condition that if the said Joshua Tenny shall be and appear in his proper person, before the Supreme Court of said Territory to be holden at Detroit, in and for said Territory on the third—Monday of April—next ensuing, then and there to answer unto the complaint of Joseph Horsford, touching a supposed felony, said to have been committed by him the said Joshua—and also—such other charges on behalf of the United States, as shall then and there [be] alledged against him the said Joshua Tenny, and not depart the said court without *32leave, then this Recognizance and every part thereof to be void; otherwise to be and remain in full force and virtue
T ^ Joshua Tenny
Christ1* Clemens
William Allen
Taken and acknowledged before me at Detroit the 7th day of March 1806.—•
F. Bates

[In the handwriting of Frederick Bates]